Title: From George Washington to George Clinton, 1 August 1777
From: Washington, George
To: Clinton, George

 

Dear Sir
Chester [Pa.] 1st Augt 1777

I had proceeded thus far in order to look out for a proper place to arrange the Army when I recd the provoking account that the Enemy’s Fleet left the Capes of Delaware yesterday and steered Eastward again. I shall return again with the utmost expedition to the North River, but as a sudden stroke is certainly intended by this Maneuvre, I beg you will immediately call in every Man of the Militia that you possibly can to strengthen the Highland posts. The importance of Fort Montgomery is such, that I wish you to repair immediately to it, if you possibly can, consistant with the duties of the Office upon which you have newly entered. I am Dear Sir Yrs &c.

P.S. A party must be still kept to secure the Entrance of the Clove.

